           CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                           DISTRICT OF MINNESOTA


Sean Rodgers,                                      Case No.: 0:20-cv-2079
              Plaintiff,

vs.                                               COMPLAINT AND
                                               DEMAND FOR JURY TRIAL
THE UNITED STATES OF AMERICA

               Defendants.




      The Plaintiff Sean Rodgers, for his cause of action against the above named

Defendant, states and alleges as follows:

                                INTRODUCTION

      1.      This is an action against the Defendant United States of America

(“USA”) under the Federal Tort Claims Act, (28 U.S.C. §2671, et seq.) and 28

U.S.C. §1346(b)(l), for negligence in connection with transportation Plaintiff by

the Bureau of Prisoners, and in particular the Federal Medical Facility in

Rochester, Minnesota.

      2.      The claims herein are brought against the USA pursuant to the

Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(l), for
             CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 2 of 7




money damages as compensation for personal injuries caused by the USA’s

negligence.

        3.      Plaintiff has fully complied with the provisions of 28 U.S.C. § 2675 of

the Federal Tort Claims Act by submitting a Standard Form 95 to the Bureau of

Prisoners in a timely manner. On March 24, 2020, the Bureau of Prisons

acknowledged receipt of Plaintiff’s claim. The claim has not been denied or

responded to within six months. Plaintiff has thus exhausted his administrative

remedies for purposes of his claims under the FTCA pursuant to 28 U.S.C. §

2675.

        4.      Plaintiff now files this Complaint against the USA pursuant to 28

U.S.C. § 2401(b) after the Bureau of Prisons’ de facto denial.

                                        PARTIES

        5.      Plaintiff is, and at all times relevant hereto was, an inmate at the

Federal Medical Facility in Rochester, Minnesota.

        6.      Defendant USA is subject to suit for personal injury caused by the

negligent and wrongful acts and omissions of employees of the Government

while acting within the course and scope of their office or employment, under

the circumstances where the Defendant, if a private person, would be liable to

the Plaintiff, pursuant to the FTCA.




                                             2
             CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 3 of 7




                            JURISDICTION AND VENUE

        7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331.

        8.      Venue is proper in the District of Minnesota pursuant to 28 U.S.C. §§

1391 and 1402, because a substantial part of the events complained of and giving

rise to Plaintiff's claims occurred in this District, and Defendant USA through its

agency, the Bureau of Prisons, operates the Federal Medical Center located in

Rochester Minnesota (“FMC”).

                              FACTUAL BACKGROUND
                             (Taken from Plaintiff’s SF-95)

        9.      On August 23, 2018, while transferring Plaintiff Sean Rodgers, who

is a paraplegic inmate, to the hospital for care of a wound on his right leg,

Bureau of Prisons employees Orum, Schmidt, and Gleason, secured Plaintiff’s

wheelchair to the floor of the transport van but failed to secure Plaintiff in the

wheel chair. Plaintiff informed Orum, Schmidt, and Gleason of this fact, but they

failed to correct the situation. When the driver, Mr. Orum, later applied the

brakes, Plaintiff flew headfirst out of the wheel chair causing fracture to the Tibia

shafts of both his legs, fracture to the Fibula shaft of the right leg, Knee fracture

and injuries to the left side of his face, jaw, and neck.




                                            3
           CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 4 of 7




      10.     After the incident, Orum, Schmidt, and Gleason took Plaintiff to the

Mayo Clinic for his appointment where a medical provider, concerned by the

look of his legs and knee, instructed Orum, Schmidt, and Gleason to take him to

the Mayo Emergency Room. Rather than do as instructed, Orum, Schmidt, and

Gleason took Plaintiff back to the FMC. FMC medical staff, concerned by the

look of Plaintiff’s legs and knee, had Orum, Schmidt, and Gleason take Plaintiff

back to the Mayo Emergency Room.

                                    DAMAGES

      11.     CT scans of the left and right lower extremities at the Mayo Clinic

showed, inter alia:

      a.      Nondisplaced spiral-type fracture of the RIGHT proximal tibial

metadiaphysis with no clear extension to the proximal tibial articular surface;

      b.      Minimally comminuted fracture of the RIGHT fibular head;

      c.      Large knee joint effusion;

      d.      Comminuted, minimally displaced obliquely oriented fracture of the

LEFT proximal tibial metaphysis, without extension to the tibial plateau; and

      e.      Comminuted, minimally displaced fracture of the LEFT proximal

fibula.

      Surgery was performed at the Mayo Clinic to accomplish closed reduction

and Internal fixation of left proximal tibia fracture and closed treatment of right




                                           4
         CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 5 of 7




nondisplaced proximal tibia fracture. Fixation required placement of permanent

wires and multiple screws in each leg.

                                     COUNT I

         FEDERAL TORT CLAIMS ACT - MEDICAL MALPRACTICE
                   (28 U.S.C. § 2671, et seq. and § 1346)

      12.    Plaintiffs hereby reallege and incorporate by reference the

allegations complained of above as if set forth specifically herein.

      13.    Defendant USA, through the Bureau of Prisons and its medical staff

at the Federal Medical facility in Rochester, Minnesota had a duty to use

reasonable care when transporting Plaintiff.

      14.    Defendant was negligent by failing to properly secure Plaintiff in his

wheelchair, failing to correct this failure when brought to its attention, driving

the van in a manner that increased the risk of harm to Plaintiff—particularly

while knowing that he was not properly secured, and was in other ways

negligent.

      15.    Defendant USA is liable to Plaintiff pursuant to 28 U.S.C. § 2674.

      16.    As a direct and proximate result of Defendant USA’s negligence,

Plaintiff has experienced pain and suffering, suffered a substantial reduction in

his capacity to enjoy life and participate in his usual activities, endured

unnecessary medical procedures, been forced to incur additional and on-going

medical treatment and physical and occupational therapy, all to his damage in an



                                          5
           CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 6 of 7




amount to be determined at trial.

      17.     As a further direct and proximate result of Defendant USA’s

negligence, Plaintiff is reasonably expected to suffer and require additional care

in the future and has sustained permanent and disabling injuries to his mind and

body and will be required in the future to expend substantial sums of money in

an effort to cure himself, all to his damage in an amount to be determined at trial.

                                  PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for judgment against the Defendant,

as follows:

      A.      Finding that Defendant USA was negligent.

      B.      Awarding judgment in favor of Plaintiff and against the Defendant

in an amount to be determined at trial as and for compensatory damages;

              C.     Awarding Plaintiff all applicable pre-judgment and post-

judgment interest;

      D.      Awarding Plaintiff his attorney’s fees and costs;

      E.      Awarding such other and further relief as the Court may deem just

and equitable.

      A TRIAL BY JURY ON ALL ISSUES SO TRIABLE IS HEREBY

REQUESTED.




                                          6
        CASE 0:20-cv-02079-SRN-LIB Doc. 1 Filed 09/30/20 Page 7 of 7




Dated: September 30, 2020          BENNEROTTE & ASSOCIATES, P.A.

                                   By:      s/ Vincent J. Moccio
                                         Vincent J. Moccio (MN# 184640)
                                         vincent@ bennerotte.com

                                   3085 Justice Way, Suite 200
                                   Eagan, Minnesota 55121
                                   T:    651-842-9257
                                   F:    651-288-0860

                                   Attorneys for Plaintiff




                                     7
